        Case 2:15-cr-00496-WB Document 998 Filed 06/02/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                            CRIMINAL ACTION
                                                    NO. 15-496-4
            v.

ISHMI POWELL



                                      ORDER

      AND NOW, this 2nd day of June 2020, upon consideration of Defendant’s Motion for

Compassionate Release (ECF 987), Defendant’s Letter to the Court (ECF 988), and the

Government’s Response thereto (ECF 992), IT IS ORDERED that Defendant’s motion is

DENIED.



                                              BY THE COURT:



                                              /s/ Wendy Beetlestone
                                              _______________________________
                                              WENDY BEETLESTONE, J.
